People v Perez (2016 NY Slip Op 07585)





People v Perez


2016 NY Slip Op 07585


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Renwick, J.P., Moskowitz, Kapnick, Kahn, Gesmer, JJ.


2184 7526/01

[*1]The People of the State of New York, Respondent,
vFreddie Perez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered April 25, 2012, resentencing defendant to a term of five years, with five years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
Defendant's challenge to the voluntariness of the underlying plea is not properly before this Court on this appeal from the
judgment of resentence (see People v Toney, 116 AD3d 607 [1st Dept 2014], lv denied 23 NY3d 1043 [2014]; CPL 450.30[3]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK